DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on August 11, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on August 11, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 2, with respect to claim rejection under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejection has been rendered moot. 
Applicant’s arguments, see pp. 2 - 4, with respect to claim rejections under 35 USC §§ 102 & 103 have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.

Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUANG et al. (USPAPN US 2016/0013316 A1), hereinafter as Kuang.

Regarding claim 1, figs. 1 and 2 of Kuang discloses a semiconductor structure, comprising:
a fin structure protruding from a substrate (200; ¶ 18) and extending along a first direction (in/out of fig. 1);
a gate structure (202) formed across the fin structure and extending along a second direction (left/right of fig. 1) different from the first direction;
an Arsenic-doped region (210; ¶ 37) formed in the fin structure;
a source/drain structure (220 of fig. 1; 221 and 222 of fig. 2) formed over the Arsenic-doped region; and
a contact (230) formed over the source/drain structure, wherein the contact has a concave bottom shape in a cross-sectional view along the second direction (left/right of 230 shows concave interface with 220 as seen in fig. 1 or with 222 as seen in fig. 2),
wherein a bottommost portion of the Arsenic-doped region (211 of fig. 1, 241 of fig. 2) is lower than a bottommost portion of the source/drain structure (bottommost portion of 220 near 212 of fig. 1 or bottommost portion of 221 of fig. 2).

Claims 1 - 5, 7, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (USPAPN US 2017/0077305 A1), hereinafter as Chang, and further in view of Gluschenkov et al. (USPAPN US 2017/0213889 A1), hereinafter as Gluschenkov.

Regarding claim 1, figs. 1, 5, 11A - 13B of Chang discloses a semiconductor structure (¶ 15), comprising:
a fin structure (220) protruding from a substrate (210) and extending along a first direction (left/right or in/out of fig. 13B);
a gate structure (280) formed across the fin structure and extending along a second direction (in/out or left/right of fig. 13A) different from the first direction;
an Arsenic-doped region (bottom 180 as seen in fig. 5; ¶ 31; note that fig. 5 contains two distinct 180, of which 180 in 121 is being referred to; 260 as seen in figs. 11A and 11B) formed in the fin structure (121, 221); and
a source/drain structure (160b as seen in fig. 5, 270 as seen in fig. 12B; note that in fig. 5, 160b is used instead of 160c to differentiate from 160b of fig. 4, see ¶ 43) formed over the Arsenic-doped region; and
a contact (190) formed over the source/drain structure,
wherein a bottommost portion of the Arsenic-doped region (bottommost portion of 180/260) is lower than a bottommost portion of the source/drain structure (bottommost portion of 163/270).
But figs. 1, 5, 11A - 13B of Chang do not expressly disclose wherein the contact (190) has a concave bottom shape in a cross-sectional view along the second direction. ¶¶ 15 and 23 of Chang discloses the finFET is made of germanium or silicon germanium materials, inter alia. Figs. 1 - 8B of Gluschenkov disclose that it is known in the art to provide wherein the contact (802) has a concave bottom shape in a cross-sectional view along the second direction (as seen in fig. 8A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chang with a contact having a concave bottom shape in a cross-sectional view along the second direction of Gluschenkov, in order to provide low resistance source/drain contacts in Ge based transistors (¶ 1 of Gluschenkov).	

Regarding claim 2, Chang and Gluschenkov disclose the semiconductor structure as claimed in claim 1, Chang discloses further comprising:
an isolation structure (130) formed around the fin structure, wherein a top surface of the isolation structure (top surface of 130; as seen in fig. 1) is higher than a top surface of the Arsenic-doped region (top surface of 180; as seen in fig. 5).

Regarding claim 3, Chang and Gluschenkov disclose the semiconductor structure as claimed in claim 2, Chang discloses wherein a bottom surface of the isolation structure (bottommost surface of 230 as seen in fig. 12A) is lower than the bottommost portion of the Arsenic-doped region (bottom most surface of 260 as seen in fig. 12A).

Regarding claim 4, Chang and Gluschenkov disclose the semiconductor structure as claimed in claim 1, Chang discloses wherein the source/drain structure further comprises:
a first region (163) formed over the Arsenic-doped region;
a second region (162) formed over the first region, wherein a concentration of phosphorus in the second region (P2 as seen in fig. 6; ¶ 32) is greater than a concentration of phosphorus in the first region (P3 as seen in fig. 6; ¶ 32); and
a third region (161) formed over the second region, wherein the concentration of phosphorus in the second region (P2 as seen in fig. 6; ¶ 32) is greater than a concentration of phosphorus in the third region (P1 as seen in fig. 6; ¶ 32).

Regarding claim 5, Chang and Gluschenkov disclose the semiconductor structure as claimed in claim 4, Chang discloses wherein an outer region of the first region (interface between 163 and 180) comprises As (¶ 20: doping processes for fin inherently, if not obvious, allows the dopant As to diffuse into neighboring area such as the interface between 163 and 180).

Regarding claim 7, Chang and Gluschenkov disclose the semiconductor structure as claimed in claim 1, Chang discloses wherein a bottom width of the source/drain structure (bottom curved surface of 163 as seen in fig. 5) is greater than a top width of the source/drain structure (top curved surface of 161 as seen in fig. 5).

Regarding claim 8, figs. 1, 5, 11A - 12B of Chang discloses a semiconductor structure (¶ 15), comprising:
a fin structure (220) protruding from a substrate (210);
an isolation structure (130) formed around the fin structure;
a gate structure (280) formed across the fin structure and extending over the isolation structure;
a source/drain structure (160b as seen in fig. 5, 270 as seen in fig. 12B; note that in fig. 5, 160b is used instead of 160c to differentiate from 160b of fig. 4, see ¶ 43) formed over the fin structure;
a contact (190) formed over the source/drain structure; and
an Arsenic-doped region (bottom 180 as seen in fig. 5; ¶ 31; note that fig. 5 contains two distinct 180, of which 180 in 121 is being referred to; 260 as seen in figs. 11A and 11B) sandwiched between the fin structure and a bottommost portion of the source/drain structure (bottommost portion of 163/270).
But figs. 1, 5, 11A - 13B of Chang do not expressly disclose wherein an edge portion of the contact (190) is thicker than a middle portion of the contact. ¶¶ 15 and 23 of Chang discloses the finFET is made of germanium or silicon germanium materials, inter alia. Figs. 1 - 8B of Gluschenkov disclose that it is known in the art to provide wherein an edge portion of the contact (802) is thicker than a middle portion of the contact (as seen in fig. 8A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chang with an edge portion of a contact is thicker than a middle portion of the contact of Gluschenkov, in order to provide low resistance source/drain contacts in Ge based transistors (¶ 1 of Gluschenkov).

Regarding claim 21, Chang and Gluschenkov disclose the semiconductor structure as claimed in claim 8, Chang discloses wherein the Arsenic-doped region (260) is in contact with a sidewall of the isolation structure (vertical sidewall of 230 as seen in fig. 12A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Gluschenkov as applied to claim 4 above, and further in view of KIM et al. (USPAPN US 2016/0027918 A1), hereinafter as Kim.

Regarding claim 6, Chang and Gluschenkov disclose the semiconductor structure as claimed in claim 4, but Chang does not expressly discloses further comprising:
a contact formed through the third region of the source/drain structure and in direct contact with the second region of the source/drain structure. At most, figs. 1 and 5 and ¶ 26 of Chang discloses a contact (190) formed in direct contact (169) with the third region of the source/drain structure (161). However, figs. 1 - 3B of Kim discloses a semiconductor structure (100A) further comprising:
a contact (240 and/or 230) formed through the third region of the source/drain structure (188; ¶¶ 54 and 55) and in direct contact (by way of 230) with the second region of the source/drain structure (186; ¶¶ 54 and 55). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chang with the contact positioning of Kim, in order to provide lower contact resistance (¶¶ 60 - 62, and 133 of Kim).

Allowable Subject Matter
Claims 16, 17, 19, and 22 are allowed.
Pursuant to M.P.E.P. § 1302.14(I) and 37 C.F.R. § 1.104(e), the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 C.F.R. § 1.111(b) and (c), and applicable 37 C.F.R. § 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a semiconductor structure comprising Arsenic-doped region, a source/drain structure over the Arsenic-doped region further comprising first through third regions, and a spacer in physical contact with the first region of the source/drain structure as structurally recited in claim 16, inter alia. Claims depending from claim 16 inherit the allowance.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818